Case 1:15-cr-00229-WS-N Document 46 Filed 06/11/20 Page 1 of 1                        PageID #: 170




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

STEPHEN KING,                                      )
                                                   )
       Petitioner,                                 )
                                                   )
v.                                                 )   CRIMINAL NO. 15-0229-WS
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
       Respondent.                                 )

                                              ORDER
       This matter comes before the Court on petitioner Stephen King’s pro se filing styled
“Petition for Commutation of Sentence” (doc. 45). Pursuant to Article II, Section 2, Clause 1 of
the United States Constitution, the power to commute the sentence of a person convicted of a
federal crime is vested in the President of the United States. Federal courts do not have the
power to grant a commutation petition or, in most cases, review a commutation decision. See,
e.g., Connecticut Bd. of Pardons v. Dumschat, 452 U.S. 458, 464, 101 S.Ct. 2460, 69 L.Ed.2d
158 (1981) (“pardon and commutation decisions have not traditionally been the business of
courts; as such, they are rarely, if ever, appropriate subjects for judicial review”). Insofar as
King intends to direct his Petition for Commutation of Sentence to this Court, the Petition is
denied because this Court is not empowered to grant the requested relief of commutation.1 To
the extent that King’s Petition might be liberally construed as a renewed § 3582(c) motion or a
new iteration of his pending § 2255 motion to relitigate his Rehaif claim, it is denied for the
reasons set forth in the Order (doc. 44) entered on May 11, 2020.
       DONE and ORDERED this 11th day of June, 2020.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE

       1
                The appropriate recipient of this Petition is not this Court or any other court, but is
instead of the Office of Pardon Attorney. That Office may be contacted at the following address:
U.S. Department of Justice, Office of the Pardon Attorney, 950 Pennsylvania Avenue – RFK
Main Justice Building, Washington, DC 20530. This Court will not unilaterally forward King’s
Petition to the Office of the Pardon Attorney for consideration.
